

113 HR 638 RH: National Wildlife Refuge Review Act of 2013
U.S. House of Representatives
2013-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 158113th CONGRESS1st SessionH. R. 638[Report No. 113–218]IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2013Mr. Fleming (for himself, Mr. Simpson, Mr. Young of Alaska, Mr. Jones, Mr. Franks of Arizona, Mr. Gohmert, Mr. McClintock, Mr. Posey, Mr. Thompson of Pennsylvania, Mr. Amodei, Mrs. Blackburn, and Mr. Southerland) introduced the following bill; which was referred to the Committee on Natural ResourcesSeptember 20, 2013Additional sponsors: Mrs. Lummis and Mr. Duncan of South CarolinaSeptember 20, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo amend the National Wildlife Refuge System Administration Act of 1966 to require that any new national wildlife refuge may not be established except as expressly authorized by statute.1.Short titleThis Act may be cited as the National Wildlife Refuge Review Act of 2013.2.Prohibition on establishment of new national wildlife refuges(a)In generalSection 4(a) of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(a)) is amended by adding at the end the following:(6)The Secretary may not establish any national wildlife refuge except as expressly authorized by a law enacted after January 3, 2013..(b)Existing refuges not affectedThe amendment made by subsection (a) shall not apply with respect to any national wildlife refuge established on or before January 3, 2013.September 20, 2013Committed to the Committee of the Whole House on the State of the Union and ordered to be printed